Exhibit21.1 Subsidiaries of the Registrant Name of Entity State of Organization PRC Williston, LLC Sharon Hunter Resources, Inc Magnum Hunter Resources GP, LLC Magnum Hunter Resources LP Triad Hunter, LLC Alpha Hunter Drilling, LLC Eureka Hunter Pipeline, LLC Hunter Disposal, LLC Hunter Real Estate, LLC MHR Acquisition Company I, LLC MHR Acquisition Company II, LLC MHR Acquisition Company III, LLC Delaware Colorado Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware
